Per Curiam.

The bill of lading, like other contracts, is to be construed according to the intention of the parties. Usage of trade is always presumed to be within the knowledge of the parties, and these contracts are supposed to be made with reference to it. There is nothing in the evidence in the present case, contradicting the express terms of the bill of lading, which are that the goods shall be carried from New York to Georgetown. A direct voyage is prima facie intended, but this may be controlled by usage, or by personal knowledge of the shipper. There was competent evidence of the usage in relation to vessels like this ; and there was also evidence that this voyage was known to be by the way of Norfolk. The plaintiff’s agent knew of it, and his knowledge must be imputed to the plaintiff himself.1

Judgment according to verdict.


 See Story’s Comm, on Agency, 131,132.